DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/02/2021 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Sharrah et al. (US 2011/0121727 A1) in view of Sommers et al. (US 6,866,401 B2).
Regarding claim 10, Sharrah et al. teaches a lighting apparatus comprising:
a housing (see at least figure 2 and 5) that houses:

a circuit (see paragraph [0037]-[0039] where electronic circuit board is disclosed) that is configured to cause the LED light source to emit light at:
a first intensity (see paragraph [0039] where control circuity for LEDs 242 and 246 provide for selecting different levels of brightness for some or all of the LEDs); and
a second intensity that is different from the first intensity (see at least paragraph [0039] where control circuity for LEDs 242 and 246 provide for selecting different levels of brightness for some or all of the LEDs);
a beam-angle changing lens (120; see figure 20) that is repositionable in a slotted cylinder configured to be disposed in the housing (see at least figure 2 and 4); and
a mechanical selector (28R, 28S; see paragraph [0058]);
wherein:
the first intensity and the second intensity are selectable via the mechanical
selector (see paragraphs [0056]-[0058] where switches 28 are for selectively controlling all of the operation or the production of light); and the circuit is configured to change, responsive to a manual adjustment of the mechanical selector, a magnitude of an electrical current passing through the LED light source (see paragraph [0039] where control circuity for LEDs may provide for selecting different levels of brightness for some or all of the LEDs 242, 246).
Sharrah et al. do not explicitly teach the beam-angle changing lens that is repositionable in a slotted cylinder configured to be disposed in the housing.

Regarding claim 48, Sharrah et al. modified by Sommers et al. teach the lighting apparatus of claim 10, Sommers et al. teach a lens that adjusts the spread of the lamp beam but does not teach wherein the orientation is adjustable over a range of angles that span more than 30°. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the lens of Sharrah et al. as taught by Sommers et al. to include a range of angles that span more than 30° as an alternative design choice to achieve a desired illumination output, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claims 11, 13, 14 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Sharrah et al. (US 2011/0121727 A1) in view of Sommers et al. (US 6,866,401 B2) as applied to claim 10 above and further in view of Creasman et al. (US 2015/0345762 A1).
Regarding claim 11, Sharrah modified by Sommers et al. teach the lighting apparatus of claim 10 but are silent about further including an arm; wherein the LED light source has an orientation that is adjustable relative to the arm.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Sharrah et al. modified by Sommers et al. to include an arm as taught by Creasman et al. as an alternative way of adjusting the LED light source.
Regarding claim 13, Sharrah et al. modified by Sommers et al. and Creasman et al. teach the lighting apparatus of claim 11 and Sharrah et al. further teach wherein:
the housing encloses:
an upper chamber (see 100 in at least figure 4); and
a lower chamber (10’ see at least figure 4); and the mechanical selector is adjustable from outside the lower chamber (see 28R, 28S, in at least figure 4).
Regarding claim 14, Sharrah et al. modified by Sommers et al. and Creasman et al. teach the lighting apparatus of claim 13 and Sharrah et al. further teach wherein:
the LED light source is disposed in the upper chamber (see at least figures 2 and 4 where LED is disclosed);
the circuit is disposed in the lower chamber (10’, see at least figure 5); and
the LED light source is in electrical communication with the circuit (see at least figure 5 and at least paragraph [0036]).
Regarding claim 29, Sharrah et al. modified by Sommers et al. teach the lighting apparatus of claim 10 and Sommers et al. teach further
including a support (42; see at least figure 3);
wherein:

the LED light source (32) is repositionable, relative to the support, from a first orientation to a second orientation (see at least figures 2 and 3).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the lighting apparatus of Sharrah et al. to include a support and the LED light source being repositionable as taught by Sommers et al. as an alternative design choice.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sharrah et al. (US 2011/0121727 A1) in view of Conway et al. (US 6,149, 283).
Regarding claim 18, Sharrah et al. modified by Conway et al. teach a lighting apparatus comprising:
a housing (see at least figure 2 and 5) that houses:
an LED light source (242, 246; see at least paragraph [0039]); and
a circuit (see at least paragraph [0039] where control circuity is disclosed) that:
is configured to cause the LED light source to emit light at:
a first intensity (see at least paragraph [0039] where control circuitry for LEDs 242 and 246 provide for selecting different levels of brightness for some or all of the LEDs); and
a second intensity (see at least paragraph [0039] where control circuitry for LEDs 242 and 246 provide for selecting different levels of brightness for some or all of the LEDs) that is different from the first intensity.
Sharrah et al. are silent the circuit including an adjustable resistance component and a mechanical selector that is configured to adjust the adjustable resistance

Conway et al. teach an LED lamp comprising a circuit include an adjustable resistance component and a mechanical selector (18, 20 or 22; see at least figure 2) that is configured to adjust the adjustable resistance component to select a first or second intensity (see column 5, lines 1-16 where potentiometers 18, 20 and 22 and resistors R are disclosed). 
It would have been obvious to one having ordinary skill in the art at the time invention was filed to modify Sharrah et al. to include an adjustable resistance component as taught by Conway et al. as an alternative way to control the intensity of the light to achieve a desired illumination output (see column 5, lines 1-16 of Conway et al.).

Claim 19, 21, 22, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Sharrah et al. (US 2011/0121727 A1) in view of Conway et al. (US 6,149, 283) as applied to claim 18 above and further in view of Creasman et al. (US 2015/0345762 A1).
Regarding claim 19, Sharrah et al. modified by Conway et al. teach the lighting apparatus of claim 18 further but are silent about further including an arm; wherein the LED light source has an orientation that is adjustable relative to the arm.
Creasman et al. teach comprising an arm and an LED light source (32; see at least paragraph [0056]) being adjustable relative to the arm (22; figure 5).

Regarding claim 21, Sharrah et al. modified by Conway et al. and Creasman et al. teach the lighting apparatus of claim 19 and Sharrah et al. further teach wherein: the housing encloses: an upper chamber (See at least figure 4; 100); and a lower chamber (10’ is a lower chamber; see at least figure 4); and the mechanical selector (see 28R, 28S in at least figure 4) is adjustable from outside the lower chamber (10’; see at least figure 4).
Regarding claim 22, Sharrah et al. modified by Conway et al. and Creasman et al. teach the lighting apparatus of claim 21 and Sharrah et al. figure teach wherein: the LED light source is disposed in the upper chamber (see at least figures 2 and 4 where LED is disclosed); the circuit is disposed in the lower chamber (10’, see at least figure 5); and the LED light source is in electrical communication with the circuit (see at least figure 5 and at least paragraph [0036]).
Regarding claim 27, Sharrah et al. modified by Conway et al. and Creasman et al. teach the lighting apparatus of claim 19 and Conway et al. further teaches wherein the adjustable resistance component is a potentiometer (see column 5, lines 1-16 where potentiometers 18, 20 and 22 are disclosed). 
It would have been obvious to one having ordinary skill in the art at the time invention was filed to modify Sharrah et al. to include an adjustable resistance component that is a potentiometer as taught by Conway et al. as an alternative way to 
Regarding claim 28, Sharrah et al. modified by Conway et al. and Creasman et al. teach the lighting apparatus of claim 19 and Sharrah et al. further teach wherein the adjustable resistance component includes a resistor (see column 5, lines 1-16 where potentiometers 18, 20 and 22 are disclosed). It would have been obvious to one having ordinary skill in the art at the time invention was filed to modify Sharrah et al. to include an adjustable resistance component that is a potentiometer as taught by Conway et al. as an alternative way to control the intensity of the light to achieve a desired illumination output (see column 5, lines 1-16).
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Sharrah et al. (US 2011/0121727 A1) in view of Conway et al. (US 6,149, 283) and Creasman et al. (US 2015/0345762 A1) as applied to claim 19 above and further in view of Sommers et al. (US 6,866,401 B2).
Regarding claim 26, Sharrah et al. modified by Conway et al. teach the lighting apparatus of claim 19 but are silent about further including a lens that is positionable in front of the LED light source to reduce a spread of a beam from a first angle to a second angle.
Sommers et al. teach a lamp (10, 30 and 80) comprising a lens that selectively
adjusts the angular spread of the lamp beam (see column 2, lines 25-30). It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the apparatus of Sharrah et al. modified by Conway et al. to include a lens that .
Claims 30 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Sharrah et al. (US 2011/0121727 A1) in view of Conway et al. (US 6,149, 283) as applied to claim 18 above and further in view of Sommers et al. (US 6,866,401 B2).
Regarding claim 30, Sharrah et al modified by Conway et al. teach the lighting apparatus of claim 18 but are silent about further including a support; wherein:
the housing is supported by the support; and the LED light source is repositionable, relative to the support, from a first orientation to a second orientation.
Sommers et al. teach further including a support (42; see at least figure 3);
wherein: the housing (40; see at least figure 3) is supported by the support (42); and the LED light source (32) is repositionable, relative to the support, from a first orientation to a second orientation (see at least figures 2 and 3).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the lighting apparatus of Sharrah et al. to include a support and the LED light source being repositionable as taught by Sommers et al. as an alternative design choice.
Regarding claim 49, Sharrah et al. modified by Conway et al. teach the lighting apparatus of claim 18 and Sommers et al. teach a lens that adjusts the spread of the lamp beam but does not teach wherein the orientation is adjustable over a range of angles that span more than 30°.
.
Claims 31, 37-41, 43, 44 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Sharrah et al. (US 2011/0121727 A1) in view of Conway et al. (US 6,149, 283) and Creasman et al. (US 2015/0345762 A1).
Regarding claim 31, Sharrah et al. teach the lighting apparatus comprising:
a housing (see at least figure 2 and 5) that houses an LED light source (paragraph [0039]-[0040] where LED 242 and 246 are disclosed);
a circuit (see at least paragraph [0037]-[0039] where electronic circuit board is disclosed) that:
is configured to cause the LED light source to emit light (see paragraph [0039] and LEDs 242, 246) at:
a first intensity (see at least paragraph [0039] where control circuitry for LEDs 242 and 246 provide for selecting different levels of brightness for some or all of the LEDs); and
a second intensity that is different from the first intensity (see at least paragraph [0039] where control circuitry for LEDs 242 and 246 provide for selecting different levels of brightness for some or all of the LEDs); wherein:
the circuit is configured to change, responsive to a manual adjustment of the

Sharrah et al. are silent the circuit including an adjustable resistance component and a mechanical selector that is configured to adjust the adjustable resistance
component to select the first intensity or the second intensity and the LED light source has an orientation that is adjustable relative to the arm.
Conway et al. teach an LED lamp comprising a circuit include an adjustable resistance component and a mechanical selector (18, 20 or 22; see at least figure 2) that is configured to adjust the adjustable resistance component to select a first or second intensity (see column 5, lines 1-16 where potentiometers 18, 20 and 22 and resistors R are disclosed). 
It would have been obvious to one having ordinary skill in the art at the time invention was filed to modify Sharrah et al. to include an adjustable resistance component as taught by Conway et al. as an alternative way to control the intensity of the light to achieve a desired illumination output (see column 5, lines 1-16 of Conway et al.).
In regards to an arm, Creasman et al. teach comprising an arm and an LED light source (32; see at least paragraph [0056]) being adjustable relative to the arm (22; figure 5).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Sharrah modified by Conway et al. to include an arm as taught by Creasman et al. as an alternative way of adjusting the LED light source. 
Regarding claim 37, Sharrah et al. modified by Conway et al.  and Creasman et al. teach the lighting apparatus of claim 31 and Sharrah et al. wherein the circuit but do not explicitly teach that the circuit is configured to provide to the LED light source a power that is from 12 Watt to 16 Watt. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to configure the circuit to provide a power of 12 Watt to 16 Watt to the LED light source as an alternative design choice to achieve a desired illumination output, since it has been held that Prior Art ranges that overlap claimed ranges provide prima facie case of obviousness. In re Wertheim, 541 F.2nd 257, 191 USPQ 90 (CCPA 1976). 
Regarding claim 38, Sharrah et al. modified by Conway et al. and Creasman et al. teach the lighting apparatus of claim 31 and Sharrah et al. each adjusting the intensity but is silent about wherein the first intensity is from 800 lumen to 900 lumen. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to have the first intensity be set in a range from 800 lumen to 900 lumen in the apparatus of Sharrah et al., since it has been held that Prior Art ranges that overlap claimed ranges provide prima facie case of obviousness. In re Wertheim, 541 F.2nd 257, 191 USPQ 90 (CCPA 1976). 
Regarding claim 39, Sharrah et al. modified by Conway et al. and Creasman et al. teach the lighting apparatus of claim 31 and Sharrah et al. further teach wherein the housing is cylindrical (see at least figure 5 where the housing is cylindrical).
Regarding claim 40, Sharrah et al. modified by Conway et al. and Creasman et al. teach the lighting apparatus of claim 31 but do not explicitly teach wherein the housing is at least 3 3/4 inches in length. It would have been an obvious matter of 
Regarding claim 41, Sharrah et al. modified by Conway et al. and Creasman et al. teach the lighting apparatus of claim 31 but do not explicitly teach wherein the housing is at least 2.5 inches wide. It would have been an obvious matter of design choice to have the housing width of the house set at least 2.5 inches wide, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 ((CPA 1955).
Regarding claim 43, Sharrah e al. modified by Conway et al. and Creasman et al. teach the lighting apparatus of claim 31 and Sharrah et al. teach further comprising, when the housing is an upper housing:
a lower housing configured to be mounted on a support structure (20; see at least figure 1);
a tilt mechanism (pivotable connection 40; see at least figure 1 and paragraph [0031]) for changing an orientation of the upper housing relative to the
lower housing; wherein, when the orientation is horizontal, but do not explicitly teach the upper housing is offset at least 3 inches from the support structure. It would have been an obvious matter of design choice to offset the upper housing 3 inches from the support structure since such a modification would have involved a mere change in the In re Rose, 105 USPQ 237 ((CPA 1955). 
Regarding claim 44, Sharrah e al. modified by Conway et al. and Creasman et al. teach the lighting apparatus of claim 31 and Sharrah et al. teach adjusting the intensity but is silent about wherein the circuit is configured to provide the LED light source a power that is from 12 Watt to 16 Watt and the first intensity is from 800 lumen to 900 lumen. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to configure the circuit to provide a power of 12 Watt to 16 Watt to the LED light source and to have the first intensity be set in a range from 800 lumen to 900 lumen in the apparatus of Sharrah et al. as an alternative design choice to achieve a desired illumination output, since it has been held that Prior Art ranges that overlap claimed ranges provide prima facie case of obviousness. In re Wertheim, 541 F.2nd 257, 191 USPQ 90 (CCPA 1976). the circuit is configured to provide to the LED light source a power that is from
12 Watt to 16 Watt
Regarding claim 47, Sharrah et al. modified by Conway et al. and Creasman et al. teach the lighting apparatus of claim 44 but do not explicitly teach wherein the housing is at least 3 3/4 inches in length. It would have been an obvious matter of design choice to have the housing length set at 3 and ¾ inches in length, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 ((CPA 1955). 
Claim 32-34 is rejected under 35 U.S.C. 103 as being unpatentable over Sharrah et al. (US 2011/0121727 A1) in view of Conway et al. (US 6,149, 283) and Creasman et al. (US 2015/0345762 A1) as applied to claim 31 above and further in view of Sommers et al. (US 6,866,401 B2).
Regarding claim 32, Sharrah et al. modified by Conway et al. and Creasman et al. teach the lighting apparatus of claim 31 but are silent about further comprising a beam-angle changing lens that is repositionable in the housing to adjust an angle of a beam emitted from the lighting apparatus over a continuous range of angles from 10° to 60°. 
Sommers et al. teach a lens that adjusts the spread of the lamp beam but does not teach to adjust an angle of a beam emitted from the lighting apparatus over a continuous range of angles from 10° to 60°. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the lens of Sharrah et al. modified by Conway et al. and Creasman et al. as taught by Sommers et al. to adjust an angle of a beam emitted from the lighting apparatus over a continuous range of angles from 10° to 60°as an alternative design choice to achieve a desired illumination output, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 33, Sharrah et al. modified by Conway et al and Creasman et al. teach the lighting apparatus of claim 31 but are silent about further comprising a beam-angle changing lens that is repositionable in the housing to adjust an angle of a 
Sommers et al. teach a lens that adjusts the spread of the lamp beam but does not teach to a continuous range of angles from 36° to 60°. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the lens of Sharrah et al. modified by Conway et al. and Creasman et al. as taught by Sommers et al. to adjust an angle of a beam emitted from the lighting apparatus over a continuous range of angles from 36° to 60°as an alternative design choice to achieve a desired illumination output, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 34, Sharrah et al. modified by Conway et al. and Creasman et al. teach the lighting apparatus of claim 31 but are silent about further comprising a beam-angle changing lens that is repositionable in the housing a slotted cylinder, wherein an angle of a beam emitted from the lighting apparatus is adjustable to an angle that is from 36° to 59°.
Sommers et al. teach a lens that adjusts the spread of the lamp beam but does not teach an adjustable angle that is from 36° to 59°. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the lens of Sharrah et al. modified by Conway et al. as taught by Sommers et al. to include an adjustable angle that is from 36° to 59° as an alternative design choice to achieve a desired illumination output, since it has been held that .
Claims 42 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Sharrah et al. (US 2011/0121727 A1) in view of Conway et al. (US 6,149, 283) and Creasman et al. (US 2015/0345762 A1) as applied to claim 40 above and further in view of Huang et al. (US 10,247,392 B2).
Regarding claim 42, Sharrah et al. modified by Conway et al. and Creasman et al. teach the lighting apparatus of claim 40 but are silent about further including a cylindrical shroud configured to be mounted on the housing. Huang et al. teach a luminous system comprising a cylindrical shroud (10; figure 2). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include a cylindrical shroud on the lighting apparatus of Sharrah et al. as taught by Huang et al. as an alternative design choice. 
Regarding claim 46, Sharrah et al. modified by Conway et al. and Creasman et al. and Huang et al. teach the lighting apparatus of claim 42 and Sharrah et al. teach further comprising, when the housing is an upper housing (12; see at least figure 1):
a lower housing (10; see at least figure 1) that:
is configured to be mounted on a support structure (20; see at least figure 1); and
has a first end; and a tilt mechanism (40; see at least figure 1 and paragraph [0031]) for changing an orientation of the upper housing relative to the lower housing; but do not explicitly teach wherein, when the orientation is horizontal, the upper housing is offset at least 3 inches from the support structure.
.
Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Sharrah et al. (US 2011/0121727 A1) in view of Conway et al. (US 6,149, 283),  Creasman et al. (US 2015/0345762 A1) and Huang et al. (US 10,247,392 B2).as applied to claim 40 above and further in view of Sommers et al. (US 6,866,401 B2).
Regarding claim 45, Sharrah et al. modified by Conway et al. and Creasman et al. and Huang et al. teach the lighting apparatus of claim 42 further comprising a beam-angle changing lens that is repositionable in the housing a slotted cylinder, wherein an angle of a beam emitted from the lighting apparatus is adjustable to an angle that is from 36° to 59°.
Sommers et al. teach a lens that adjusts the spread of the lamp beam but does not teach an adjustable angle that is from 36° to 59°. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the lens of Sharrah et al. modified by Conway et al. as taught by Sommers et al. to include an adjustable angle that is from 36° to 59° as an alternative design choice to achieve a desired illumination output, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/DIANE I LEE/           Supervisory Patent Examiner, Art Unit 2875